DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration filed under 37 CFR 1.132 filed 11/11/2021 is insufficient to overcome the rejection of claims 1–7 based upon Takeshi et al. as set forth in the last Office action because:  the declaration is not commensurate in scope with the instant claims.  In the declaration, Applicant attempts to establish the criticality of the fluorine-containing crystalline polymer particles having an average particle size ranging from 2.0 to 10.0 microns with regard to the smoothness of the coating formed from the particles.  The submitted declaration only provides three data points to establish the criticality of range – its two endpoints and one average diameter that is smaller than 2.0 microns.  Accordingly, Applicant has failed to establish the criticality of an average particles size within the claimed range or that an average particle diameter of greater than 10.0 microns does not provide the required smoothness.
The set of amended claims dated 11/11/2021 has been considered and entered into the record.  Claim 1, from which the other examined claims depend, has been amended to now require a coating layer thickness of 50 microns or greater.  This new limitation overcomes the previous rejections based upon Takeshi et al. for the reasons set forth in Applicant’s remarks.  Accordingly, the previous prior art rejections are hereby withdrawn.  Claims 1–9 remain pending, while claims 8 and 9 are withdrawn from consideration.  Claims 1–7 are examined below.
Priority
The Examiner notes that the newly added limitation of a “coating layer ha[ving] a thickness of 50 m or greater,” does not have support in the parent PCT application.  Accordingly, the instant claims receive a priority date of 12/26/2017.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (WO 2006/004013 A1) in view of Blong (US 6,077,609), Chapman (US 2003/0236357 A1), and Mori (U S2015/0047872 A1).
Takeshi teaches the production of a master batch composition comprising polyamide polycondensate and fluorine-containing polymer for extrusion molding in making automotive cables.  Takeshi ¶¶ 13, 67.  The polyamide polycondensate may comprise nylon 6, nylon 6,6, etc., and the fluorine-containing polymer may be FEP or PTFE, which is described as being crystalline in the instant Specification.  Takeshi ¶¶ 17, 25, 34; ¶ 105 of published application, US 2018/0174708 A1.  The fluorine-containing polymer may comprise 0.005 to 2 mass percent relative to the polyamide polycondensate.  Takeshi ¶ 34.  The crystalline fluoropolymer preferably has a preferred melting point of 200oC or more.  Id. ¶ 22.
Takeshi fails to teach the use of the master batch composition to coat electrical core wires, but does teach its use for use in making automotive cables.  See id.
Blong teaches a composite article comprising a blend of fluorinated and non-fluorinated polymer for use coating electrical core wires.  Blong abstract, 11:12–20, Fig. 3.
It would have been obvious to have used the Takeshi composition to coat a wire (cable) comprising an electric core wire as taught in Blong to successfully practice the automotive cable invention of Takeshi.
Takeshi also fails to teach a fluorine-containing crystalline polymer having an average particle size of 2.0 to 10.0 microns or the use of polyvinyl chloride resin as the fluorine-free resin.
Chapman teaches the extrusion processability of non-fluorinated melt-processable polymers is improved by introducing fluoropolymer particles with a weight average particle size ranging from 2 to 10 microns.  Chapman abstract, ¶ 14.  The non-fluorinated melt-processable polymer may be a polyamide, chlorinated polyethylene, or polyvinyl chloride.  Id. ¶ 27.  The extruded polymers may be used to form wire and cable jacketing.  Id. ¶ 50.
Accordingly, the ordinarily skilled artisan would have been motivated to select a weight average particle size or average particle size for the fluoropolymer particles of Takeshi of between 2 and 10 microns with the desire to improve the processability of the extruded polymer.  Additionally, it would have been obvious to have replaced the polyamide polymer of Takeshi with either chlorinated polyethylene or polyvinyl chloride as Chapman establishes their functional equivalence when mixing fluoropolymer with non-fluoropolymer to form wire and cable jackets.  Simple substitution of one known KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Takeshi, Blong, and Chapman fail to teach a thickness for the wire or cable jacketing.  
Mori teaches a covered electric wire including a jacketing layer of polytetrafluoroethylene.  Mori abstract. The thickness is preferably 50 to 200 microns.  Id. ¶ 19.
It would have been obvious to one of ordinary skill in the art to look to Mori as to a suitable jacketing thickness in order to successfully practice the invention of Takeshi. 
Claims 5 and 6 require melting point values and differences between the fluorine-free resin and the fluorine-containing crystalline polymer.  It is reasonable to presume that the claimed melting point values and differences are provide by the polymers/resins of Takeshi because prior art reference teaches the same materials (e.g., FEP, PTFE, nylon 6,6, etc.) as those recited in the instant claims and Specification.  Accordingly, the melting point values and differences would be the same as those of the instant claims.  Additionally, the claimed melting point values and differences would have been obvious to the ordinarily skilled artisan, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786